COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 THE STATE OF TEXAS,                          §             No. 08-14-00014-CR

                     State,                   §                Appeal from the

 v.                                           §              171st District Court

 PHILLIP ANDREW FRIAS,                        §           of El Paso County, Texas

                     Appellee.                §              (TC# 20130D03266)

                                           §
                                         ORDER

       The Court GRANTS Anita Garcia’s third request for an extension of time within which

to file the Reporter’s Record until May 26, 2014.         NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Anita Garcia, Official Court Reporter for the 171st District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this

Court on or before May 26, 2014.

       IT IS SO ORDERED this 30th day of April, 2014.

                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.